Crain, J.
The action was brought to recover money due and unpaid under a written contract executed by the defendant for *142the rental of a membership certificate of the New York Produce Exchange. At the trial the defendant offered parol testimony, which was admitted over plaintiff’s objection and exception, tending to show that he executed the instrument as an agent of a third party and that the plaintiff, through its broker, had knowledge of this agency. The evidence was inadmissible to reheve the defendant from personal liability, while it might have been admissible in an action to hold the principal. Gordon Malting Co. v. Bartels Brewing Co., 206 N. Y. 528; Meyer v. Redmond, 205 id. 478.
Judgment reversed and a new trial ordered, with thirty dollars costs, to appellant to abide the event.
Bijur and McCook, JJ., concur.
Judgment reversed.